                    Case 20-10953-LSS        Doc 64     Filed 05/05/20     Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    SureFunding, LLC,                                      Case No. 20-10953 (LSS)

                     Debtor.                               Re: Dkt. Nos. 56, 63


                                      CERTIFICATE OF SERVICE

             I, Stanley Tarr, hereby certify that on May 4, 2020, I served or caused to be served the

[Redacted] Noteholders’ Omnibus Objection to Debtors’ Motions [D.I. 56] upon the parties listed

on the attached Service List A by U.S. first-class mail, postage fully pre-paid.1 I further certify

that on the same day I served or caused to be served the [Unredacted] Noteholders’ Omnibus

Objection to Debtors’ Motions on the parties listed on the attached Service List B by electronic

mail.

             I further certify that on May 5, 2020, I served or caused to be served the Amended Exhibit

A-8 to Declaration of Paige B. Tinkham in Support of Noteholders’ Omnibus Objection to Debtor’s

Motions [D.I. 63] upon the parties listed on the attached Service List A by U.S. first-class mail,

postage fully pre-paid.

    Dated: May 5, 2020                                  BLANK ROME LLP
    Wilmington, Delaware
                                                        By: /s/ Stanley B. Tarr          _
                                                        Victoria A. Guilfoyle (No. 5183)
                                                        Stanley B. Tarr (No. 5535)
                                                        1201 N. Market Street, Suite 800
                                                        Wilmington, Delaware 19801
                                                        Telephone: (302) 425-6400
                                                        Facsimile: (302) 425-6464
                                                        Email: guilfoyle@blankrome.com
                                                                tarr@blankrome.com


1
    Womble Bond Dickinson (US) LLP was served on May 5, 2020.


157704.01400/123230391v.1
                Case 20-10953-LSS   Doc 64   Filed 05/05/20    Page 2 of 6




                                             -and-
                                             Kenneth J. Ottaviano (pro hac vice)
                                             William J. Dorsey (pro hac vice)
                                             Paige B. Tinkham (pro hac vice)
                                             444 West Lake Street, Suite 1650
                                             Tel: (312) 776-2600
                                             Fax: (312) 776-2601
                                             Email: kottaviano@blankrome.com
                                                    wdorsey@blankrome.com
                                                    ptinkham@blankrome.com

                                             Attorneys for the Noteholders




157704.01400/123230391v.1
              Case 20-10953-LSS     Doc 64     Filed 05/05/20      Page 3 of 6




                                      Service List A
FOX ROTHSCHILD LLP                                     OFFICE OF THE UNITED STATES TRUSTEE
Thomas M. Horan; Daniel B. Thompson                    U.S. DEPARTMENT OF JUSTICE
919 North Market Street                                Timothy Jay Fox, Jr.
Suite 300                                              844 King Street, Suite 2207
Wilmington, DE 19899-2323                              Lockbox #35
                                                       Wilmington, DE 19801

FOX ROTHSCHILD LLP                                     FOX ROTHSCHILD LLP
Michael A. Sweet                                       Gordon E. Gouveia
325 California Street, Suite 2200                      321 North Clark Street
San Francisco, CA 94104                                Suite 800
                                                       Chicago, IL 60610

Wayne James and Associates, LLC                        Dylan Taylor
2903 Lepage Street, Suite 3                            8 Lilhaven Lane
New Orleans, LA 70119                                  Littleton, CO 80123

Aliva Investments, Inc.                                BF LP
930 Tahoe Blvd. 802-511                                9041 E. Wesley Drive
Incline Village, NV 89451                              Denver, CO 80231

Family Iron Trust                                      Dennis Pedra
5348 Vegas Drive #778                                  3202 Plantation Village
Las Vegas, NV 89119                                    Village Dorado, PR 00646

Equity Trust Company                                   Jack C. Fortnum
Custodian FBO David Zebrowski                          4289 Deephaven Lane
11 Dorado Beach                                        Naples, FL 34119
East Dorado, PR 00646

Beach Ball Capital, LLC                                Berg Associates
455 Heards Ferry Road                                  9903 Old Park Place
Atlanta, GA 30328                                      Bradenton, FL 34202

Blake Coler-Dark                                       CNL 401(k) Plan
27 N. La Senda Drive                                   255 Fulton Street
Laguna Beach, CA 92651                                 Palo Alto, CA 94301

Cyberlawfare, LLC                                      Equity Trust Company
342 Barnstable Road                                    Custodian FBO Michele Rogers
Akron, OH 44313                                        6618 Babak Drive
                                                       Frederick, MD 21702
             Case 20-10953-LSS        Doc 64   Filed 05/05/20   Page 4 of 6




Garfinkel Family Tr., dtd Nov. 22, 2002             Godwin Proctor, LLP
Francisco Partners                                  1900 N. Street, N.W.
One Letterman Drive                                 Washington, DC 20036
Building C, Suite 410
San Francisco, CA 94129

Greenspoon Marder                                   Justin & Lorna Abernathy
Trade Centre South                                  2911 Villa Dorado Cond.
1000 West Cypress Creek Road                        Dorado, PR 00646
Suite 700
Fort Lauderdale, FL 33309

Justin Abernathy 2015 GRAT                          Mark Bitz
2911 Villa Dorado Cond                              13915 Old Coast Road #1003
Dorado, PR 00646                                    Naples FL, 34110

Mark Motichka                                       Mark Teitelbaum
7541 Village Road                                   1810 N. Kentucky Street
Parker, CO 80134                                    Arlington, VA 22205

Marketplace Capital Strategies, LLC                 McClure FLP
425 Road 693 PMB 310                                3516 Carnegie Street
Dorado, PR 00646                                    Houston, TX 77005

MCS US, LLC                                         Michael Ferranti
6671 Las Vegas Blvd S.                              60 Heron Street
Suite 210                                           Long Beach, NY 11561
Las Vegas, NV 89119

Michael J. Rainen Trust                             Millennium Trust Company, LLC
1901 West 55th Street                               FBO Lend Academy P2P Fund, LP
Prairie Village, KS 66208                           1 Pennsylvania Plaza
                                                    16th Floor
                                                    New York, NY 10119

PKF O'Conner Davies, LLP                            Richard Manders
665 Fifth Avenue                                    15 Clary Street
New York, NY 10022                                  Cambridge, MA 02139

Riverlyn Capital LLC                                Thomas Mark Sanfacon Revocable Trust
19 Riverlyn Drive                                   5870 Iron Stone Court
Fort Smith, AR 72903                                Centreville, VA 20120
              Case 20-10953-LSS     Doc 64   Filed 05/05/20   Page 5 of 6




Turner and Associates, P.A.                       Wayne Ferrari
4705 Somers Avenue                                34 Lothrop St.
Suite 100                                         Beverly, MA 01915
North Little Rock, AR 72116

Abernathy Online Management, Inc.                 SureFunding Holdings, LLC
6671 Las Vegas Blvd S                             6671 Las Vegas Blvd S
Suite 210                                         Suite 210
Las Vegas, NV 89119                               Las Vegas, NV 89119

Cantor Fitzgerald Securities                      Office of the United States Attorney for the
110 E. 59th Street                                District of Delaware
New York, NY 10022                                1313 N. Market Street
                                                  Wilmington, DE 19801

Godwin Proctor, LLP                               Greenspoon Marder
1900 N. Street, N.W.                              Trade Centre South
Washington, DC 20036                              1000 West Cypress Creek Road
                                                  Suite 700
                                                  Fort Lauderdale, FL 33309

Turner and Associates, P.A.                       Womble Bond Dickinson (US) LLP
4705 Somers Avenue Suite 100                      Matthew P. Ward, Esq.
North Little Rock, AR 72116                       Ericka F. Johnson, Esq.
                                                  1313 North Market Street, Suite 1200
                                                  Wilmington, Delaware 19801
            Case 20-10953-LSS     Doc 64       Filed 05/05/20    Page 6 of 6




                                      Service List B
FOX ROTHSCHILD LLP                                     OFFICE OF THE UNITED STATES TRUSTEE
Thomas M. Horan; Daniel B. Thompson                    U.S. DEPARTMENT OF JUSTICE
thoran@foxrothschild.com                               Timothy Jay Fox, Jr.
danielthompson@foxrothschild.com                       Timothy.Fox@usdoj.gov

FOX ROTHSCHILD LLP                                     FOX ROTHSCHILD LLP
Michael A. Sweet                                       Gordon E. Gouveia
MSweet@foxrothschild.com                               ggouveia@foxrothschild.com
